Title: From Benjamin Franklin to Rudolph Erich Raspe, 21 July 1766
From: 
To: 


Memo.
Göttingen, July 21. 1766
  I had a Bill on Messrs. Michael David, & Fils, for 526 ⅓ Reichs Thalern. I receiv’d 50 Ducats in Specie, and a Bill on Franckfurth for 134 Ducats, making in all but 184 Ducats. I request the Favour of Monsr. Raspè to speak of it to Monsr. David, and to get the Mistake rectified, receiving and retaining in his Hands the Money still due to me, to pay for such Books as he may hereafter send to his Humble Servant
B Franklin
